DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 4, 8, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (U.S. Pat. No. 8,792,143, hereinafter “Ishida”).   
Specifically, regarding Claim 1, Ishida discloses an assembly (FIG. 2A), comprising: a three dimensional icon (101m) defined within an interior of the assembly (e.g., 101d, 101e, and 101f; FIG. 2B), a non-moveable switch (col. 3, l. 65 - col. 4, l. 3), a device (106g) for illuminating the three dimensional icon (101m), wherein illumination of the three dimensional icon (101m) by the device (106g) causes the three dimensional icon (101m) to be visible on an exterior surface of the assembly (col. 7, ll. 49-51, and col. 10, ll. 12-16).
Regarding Claim 4, Ishida discloses that the non-moveable switch is a capacitive sensor integrated with a printed circuit board (col. 8, ll. 1-5).
Regarding Claim 8, Ishida discloses that the device (106g) is a light emitting diode (LED; col. 6, ll. 47-48).
Regarding Claim 17, Ishida discloses that the non-moveable switch is integrated with a printed circuit board (15) and the device (106g) for illuminating is provided by side firing light emitting diodes (106g; FIG. 4A). 
Regarding Claim 18, Ishida discloses that an area below features of the three dimensional icon (101m) is filled with a clear material (e.g., the hollow area between adjacent ones of 106g and between 103g-a and 101k; FIG. 4B).
Regarding Claim 19, Ishida discloses that the non-moveable switch is a capacitive touch pad located behind the three dimensional icon (FIG. 4A, col. 3, ll. 65-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 2, 3, 5, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida.
Ishida discloses substantially all of the limitations of the present invention and further discloses a substrate layer (101k) and that the three dimensional icon (101m) is molded into the substrate layer (FIG. 4A), as recited in Claim 2, (ii) a layer (12) applied to the layer (101k), as recited in Claim 3, and (iii) that the non-moveable switch is a printed touch sensor (e.g., col. 6, ll. 58-59) integrated into a flexible film (e.g., 12, 14; FIG. 4A) located on a forward facing surface of the substrate layer that is disposed adjacent to the layer [of polyurethane] (col. 5, ll. 40-47, col. 9, ll. 12-15; FIG. 4A), as recited in Claim 5, 
Ishida does not disclose the claimed materials.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed material for the claimed assembly to provide accurate optical feedback imaging to a device user since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 6, Ishida discloses substantially all of the limitations of the present invention but does not disclose the claimed molding.  However, such language has been given little patentable weight since the method of forming the device is not germane to the issue of patentability of the device itself.
Regarding Claim 10, Ishida discloses that the non-moveable switch is a sensor ring (101d; FIG. 2A) located about a periphery of the icon sub-assembly. 
Regarding Claim 11, Ishida discloses that the icon sub-assembly has a frame (FR; FIG. 1A reproduced and annotated below) that surrounds the device (106g) for illuminating (FIG. 2B).

    PNG
    media_image1.png
    529
    612
    media_image1.png
    Greyscale

Regarding Claims 12 and 13, Ishida discloses the claimed frame (11) but does not disclose the claimed material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed materials to provide a user-friendly shape with an easily distinguishable and illuminated input since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 15, Ishida discloses that the non-moveable switch is formed from a clear conductor (101m; a transparent light-transmissive or light conductive portion) that is located on a top of the icon sub-assembly (col. 6, ll. 49-50, 59-62; FIG. 4A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Hein et al. (U.S. Pat. Pub. No. 2009/0058118, hereinafter “Hein”).
Ishida discloses substantially all of the limitations of the present invention but does not disclose the claimed portion.  However, Hein discloses an assembly (10) that is a portion of a vehicle interior (Abstract, FIGS. 2 and 3).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hein with those of Ishida to provide an illuminated, aesthetically pleasing, and unobtrusive vehicle input assembly that is easily accessible and subject to reduced mechanical breakdown.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Hirano (U.S. Pat. No. 5,199,555).
Ishida discloses substantially all of the limitations of the present invention but does not disclose the claimed frame.  However, Hirano discloses a frame including a flange portion (24a; FIG. 2) that engages a back side of a substrate layer (10) about a periphery of an opening in the substrate layer  (FIG. 2) that the icon sub-assembly (e.g., 13, 14, 17, and 18) is inserted into (FIG. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirano with those of Ishida to prevent foreign matter from interfering with actuation of the assembly.
Although the combination of Hein and Hirano does not disclose the claimed material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed materials to provide a user-friendly shape with an easily distinguishable and illuminated input since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Pounds (U.S. Pat. No. 4,365,120, hereinafter “Pounds”).
Ishida discloses substantially all of the limitations of the present invention but does not disclose the claimed flange.  However, Pounds discloses a flange (11; FIG. 2) located between end portions of the frame (10) and the flange engages a forward facing surface of the substrate layer (16).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pounds with those of Ishida to secure the flange and substrate adjacent to the layer of polyurethane and provide a secure housing-substrate coupling to provide proper establishment of an electrical connection upon actuation by a device user.
Although the combination of Hein and Pounds does not disclose the claimed materials, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed materials to provide a user-friendly shape with an easily distinguishable and illuminated input since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Shaft et al. (U.S. Pat. No. 7,817,136 B2, hereinafter “Shaft”).
Ishida discloses substantially all of the limitations of the present invention and further discloses that the three dimensional icon (101m) is a three dimensional image 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shaft with those of Ishida to provide icons that may be relatively small but with crisp boundaries so that the icons are discernable by the user (col. 6, ll. 23-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833